DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.
 
Status of the Claims
Claims 1, 2, 4, 5, 9, 10, 19-20, 26, 29, 30, 32, 36, and 38 are under current examination.  Claims 18, 110, and 116 remain withdrawn.  Claims 3, 6-8, 11-17, 21-25, 27, 28, 31, 33-35, 37, 39-109, 111-115, and 117-120 have been canceled.  It is noted that the status identifier for claim 18 remains incorrectly listed in the claims filed 2/11/22 and 6/30/2022 since this claim previously was withdrawn.

Withdrawn Rejections and Response to Arguments – 35 U.S.C. 103
	All rejections of newly canceled claims (claims 8 and 28) are withdrawn in view of Applicant’s cancelation of these claims.  All previously applied rejections are withdrawn and reissued as detailed below as necessitated by amendment and are considered “modified” as necessitated by amendment.  No new references have been cited.  Applicant’s arguments filed 6/30/2022 (hereafter, “Remarks”), and fully entered upon the filing of an RCE dated 7/20/2022 in the file wrapper, have been entered and are addressed as follows.
	Applicant argues that claim 1 as amended claims elements missing from the prior art.  Applicant specifies that the prior art does not teach a gelling agent composition in a delayed release form and amount as claimed.  In reply, the rejections below have been modified to address the claim language as amended.
	Applicant argues that there is no motivation to include delayed release gelling agent compositions as claimed and/or that there would have been no reasonable expectation of success.  In reply, please see the passages of Guido now cited for teaching this feature as claimed.  Moreover, it is maintained that one would have been motivated to add an enteric coating and/or gelling agent coating in accordance with Guido’s teaching specifically to provide controlled or sustained release as explicitly taught by Guido.
	Applicant argues that Guido does not inherently teach the claimed viscosity characteristic and cites case law pertaining to functional claim language.  In reply, the office does not have the facilities for examining and comparing Applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 USPQ 1302, 1303 (BPAI 1993), In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ2d 1922, 1923 (BPAI  1989).  “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.” See MPEP 2112.01 or In re Best, 195 USPQ 430, 433 (CCPA 1997).  In the instant case, where Guido specifies viscosity parameters qualitatively for components the same or substantially the same as those encompassed in the instant product, it appears Guido teaches the claimed viscosity characteristic since a product and its properties are inseparable in this particular instance where Guido teaches the same components for the same use in the same type of application.
	Regarding subsequent rejections further in view of Abu Shemeis and Zhao, respectively, Applicant argues that these references do not cure Guido’s alleged deficiency.  In reply, this argument has been fully considered but is not persuasive in view of the aforementioned reasons for maintaining rejections relying on the Guido reference.
	
Modified Rejections as Necessitated by Amendments of 6/30/2022, No New References Cited
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 9-10, 19, 20, 26, 29-30, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,662,399B2 (hereafter “Guido” et al.).  No new reference cited.
The instant claims are drawn to a solid oral dosage form comprising an opioid analgesic composition in an immediate release form and a gelling agent composition in a delayed release form, wherein the solid oral dosage form is free of or substantially free of the opioid analgesic composition in an extended release form.  Xanthan gum has been elected as the gelling agent and dosage formats “i” and “ii” have been elected, as previously addressed..  
Claim 1 includes terms “extended release” and “delayed release” forms.  “Delayed release” is interpreted to be release at a specific time or location such as made possible by an enteric coating for release at a certain point in the GI tract opposed the stomach.  “Extended release” is considered to be a paced release slower than “immediate release” and to provide dosage over a timeframe such that dosage beyond initial administration is at least reduced or minimized.  So, immediate release, delayed release, and extended or sustained release terminology classes each indicate a different intended use or generally understood qualitative pharmacokinetic profile.  Claim 1 newly recites particular features of the delayed release gelling agent composition which are newly addressed below.
Guido teaches a solid oral dosage form comprising a gelling agent, a stabilizer, and a drug susceptible to abuse (see abstract, in particular).  Guido names morphine among the active agents (see column 10, line 21)(limitation of claim 2) and specifies that the solid oral dosage forms may provide an immediate release of the active agent (see column 14, line 20)(“a solid oral dosage form comprising an opioid analgesic composition in an immediate release form” and “wherein the solid oral dosage form is free of or substantially free of the opioid analgesic composition in an extended release form” as recited in claim 1).  Guido’s immediate release embodiment therefore meets the claim.  Guido further elaborates that the active agent is released at a specified rate within 45 or 60 minutes for instance (see column 14, lines 25-36)(overlapping range as in claim 5).  Guido also teaches that the dosage forms may comprise particles containing or comprising the active agent wherein the gelling agent may be incorporated into a capsule otherwise containing the active agent particles and that in other embodiments the dosage form may comprise a controlled or immediate release matrix with the active agent dispersed therein (see column 16, lines 16-28)(further limitation of claims 26 and 30) wherein it is noted that no extended release form is included (‘wherein the solid oral dosage form is free of or substantially free of the opioid analgesic composition in an extended release form”).  
Additionally and to address the new claim language recited in claim 1, at column 6, lines 57-64, Guido teaches that a release rate-modifying polymer can be coated onto the outside of the solid oral dosage form and that the coating may include one or more of the release-rate modifying polymers discussed above in an amount layered over the solid dosage form to achieve a weight gain of from about 1 to about 30% or from about 2 to about 15% and further describes at column 16, lines 7-15 the oral dosage form may provide a sustained release through a coating which may be enteric-coated; Guido further specifies a gelling agent may be film coated for instance to provide controlled release properties (see column 16, lines 16-28)(“wherein the delayed release gelling agent composition is in the form of one or more particles, wherein the one or more particles comprise a gelling agent and about 10% to about 30% (w/w) enteric material” as in claim 1).
Because Guido does not teach a particular embodiment in which the claimed combination of the active agent in the immediate release portion and a gelling agent in a delayed release form as further specified in the claims, this rejection is made using obviousness rationale.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add elements from Guido’s multiple teachings into a single embodiment in order to achieve good desired, controlled storage of the opioid agent in a solid oral dosage form.  Specifically, it would have been prima facie obvious to combine an immediate release opioid composition with a delayed release form such as in a tablet or capsule comprising multiparticulates, including coatings and/or release controlling layers, as taught by Guido and outlined above.  One would have been motivated to do so to achieve a specific dosage and/or pharmacokinetic profile in accordance with the teachings of Guido.
Further regarding claims 4 and 19, Guido teaches oxycodone in amounts entirely within the claimed range (see Table 1) as well as a gelling agent within the range instantly claimed (see xanthan gum as instantly elected in examples in Table 1).
Further regarding claim 8, Guido teaches enteric-coated formulations may be included such as a controlled or sustained release through or at particular points in the GI tract wherein the release is provided by a coating on the dosage form (i.e., enteric coating) or by the inclusion of the active agent in a controlled and/or sustained release matrix (see column 16, lines 5-15); as to claim 38, Guido specifies Eudragit acrylic polymers among other acrylic polymers including acrylic acid and methacrylic acid copolymers and methyl methacrylate copolymers useful for the release rate modification (see column 15 lines 17-33).  Guido further includes that particles may include a film coating such as hydroxypropylmethyl cellulose wherein the film coat can be an outer coating, an outer coating along with a release modifying coating, or an intermediate layer between a substrate and a release modifying coating (column 15, lines 55-62)(further limitation of claim 29).  Accordingly, Guido teaches wherein the delayed release gelling composition comprises a gelling agent and an enteric material as recited in claim 8 in Guido’s coating on dosage form and multiparticulate formulation embodiments.  Further regarding claims 9 and 10, Guido teaches a gelling agent which may be a polysaccharide which may be xanthan gum (see claim 5, lines 19-22 and Guido claims 3-5).  Further regarding claim 28, Guido’s multiparticulate material is considered to meet this limitation (column 15, lines 39-54).
As to claims 20 and 25, Guido teaches viscosity after crushing and mixing with water to be unsuitable for parenteral and nasal administration (column 4, lines 59-65), a range which appears to overlap with at least one of the approximate recited quantitative ranges.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,662,399B2 (hereafter “Guido” et al.) as applied to claims 1, 2, 4, 5, 9-10, 19, 20, 26, 29-30, and 38 above, and further in view of US 2014/0271896A1 (hereafter, “Abu Shmeis” et al.).  No new reference cited.
The teachings of Guido have been delineated above.  As to claim 32, Guido does not specify an embodiment in which an active agent is coated onto a delayed release particulate.
Abu Shmeis cures this deficiency.  Abu Shmeis teaches tamper resistant pharmaceutical formulations (see abstract, in particular).  Abu Shmeis’ formulations are solid oral dosage forms which in various embodiments provide different configurations for the controlled release of an active agent including immediate release and controlled release.  Abu Shmeis gives an example where an immediate release portion of a drug may be layered over particles of the dosage form (see [0140]) in particular.  
Guido and Abu Shmeis are both directed to tamper resistant dosage forms.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to layer an active agent for immediate release as taught by Abu Shemis over dosage form particles such as the multiparticulates of Guido, with a reasonable expectation of success.  One would have been motivated to do so to provide immediate release of a particular active agent

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,662,399B2 (hereafter “Guido” et al.) as applied to claims 1, 2, 4, 5, 9-10, 19, 20, 26, 29-30, and 38 above, and further in view of Zhao et al. (“Practical Considerations for the Development of a Robust Two-Step Dissolution Test for Enteric-Coated Immediate- and Extended- Release Solid Oral Dosage Formulations, Dissolution Technologies, February 2011, cited by Applicant in IDS filed 3/17/2020).  No new reference cited.
Regarding claim 36, Guido generally teaches enteric coatings as well as polymers including those instantly recited, however Guido does not specify enteric coatings having the claimed pH activity.  
Zhao cures this deficiency.  Zhao teaches the state of the art with regard to enteric coatings and describes that enteric coatings of tablets or capsules are commonly used as a technique to protect a solid oral dosage form from the acidic environment of the human stomach, however the coating will break down rapidly in an environment which is neutral (pH greater than 5.5)(limitation of claim 36).
Guido and Zhao are both directed to controlled release materials for providing solid oral dosage forms with desired delivery parameters.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to select an immediate release drug to be combined with an enteric coating breaking down at a pH of 5.5 or greater, in accordance with Zhao’s teachings from the general teachings of Guido, with a reasonable expectation of success.  One would have been motivated to do so to provide the sequestration of the active pharmaceutical from interaction of the low pH environment in the stomach as taught by Zhao (see abstract and introduction of Zhao).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617